UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



MYESHIA MITCHELL,

       Plaintiff,
               v.                                        Civil Action No. 12-1801 (JEB)
CVS PHARMACY,

       Defendant.


                         MEMORANDUM OPINION AND ORDER

       On October 11, 2012, Plaintiff Myeshia Mitchell filed this pro se action in D.C. Superior

Court, alleging in rambling fashion that Defendant CVS Pharmacy had improperly terminated

her employment. See ECF No. 1 (Notice of Removal), Attach. 1 (Complaint). CVS removed

the action here and then moved for a more definite statement. See ECF No. 3. When Plaintiff

failed to respond, the Court granted the motion and required Mitchell to amend her Complaint

with more particulars by January 4, 2013. The document she then filed on January 3, entitled “A

Re-Write of Case,” includes a form purportedly filled out by the D.C. Employment Justice

Center and six additional handwritten pages about her experiences at CVS. See ECF No. 8.

CVS has now moved to dismiss or, in the alternative, for another more definite statement. See

ECF No. 9. Believing a clearer articulation is warranted, the Court will grant Defendant’s

alternative request.

       Federal Rule of Civil Procedure 12(e) permits a defendant to “move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or

ambiguous that the [defendant] cannot reasonably prepare a response.” Plaintiff’s Complaint

and her “Re-Write of Case” contain a great deal of detail, much of which is hard to follow, but
they never provide certain fundamental information. Defendant’s Motion thus correctly points

out numerous defects and omissions that Plaintiff must fix in order for CVS to respond. The

Court believes that laying out particular questions for pro se Plaintiff to answer may prove

beneficial. If she amends her Complaint, she should answer or explain the following: (1) What is

the address or specific location of the CVS store(s) at which Plaintiff worked? (2) Was Plaintiff

actually terminated and, if so, when and by whom? (3) What legal claim or claims is she

asserting – e.g., wrongful termination, violation of the D.C. Human Rights Act, and/or violation

of Title VII of the Civil Rights Act of 1964? (4) If she is alleging discrimination, what type of

discrimination is she alleging? (5) Is she alleging that the discrimination resulted in termination,

reduction in work, lack of promotion, or some combination of these?

       The Court will permit Plaintiff to file an Amended Complaint by April 3, 2013, that lays

out the facts supporting her claims in a simple and clear fashion and includes answers to the

Court’s questions.

       The Court, accordingly, ORDERS that:

       1. Defendant’s Motion to Dismiss is DENIED as premature;

       2. Defendant’s Motion for More Definite Statement is GRANTED; and

       3. Plaintiff shall file an Amended Complaint by April 3, 2013.

       SO ORDERED.

                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge

Date: March 13, 2013




                                                  2